SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-13792 Systemax Inc. (Exact name of registrant as specified in its charter) Delaware 11-3262067 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Harbor Park Drive Port Washington, New York11050 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (516) 608-7000 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $ .01 per share New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes o Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best knowledge of the registrant, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment of this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant as of June30, 2012, which is the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $125,641,055. For purposes of this computation, all executive officers and directors of the Registrant and all parties to the Stockholders Agreement dated as of June15, 1995 have been deemed to be affiliates. Such determination should not be deemed to be an admission that such persons are, in fact, affiliates of the Registrant. The number of shares outstanding of the registrant’s common stock as of February 28, 2013 was 36,568,472 shares. Documents incorporated by reference: Portions of the Proxy Statement of Systemax Inc. relating to the 2013 Annual Meeting of Stockholders are incorporated by reference in PartIII hereof. TABLE OF CONTENTS PartI Item 1. Business 4 General 4 Products 4 Sales and Marketing 5 Customer Service, Order Fulfillment and Support 6 Suppliers 6 Competition and Other Market Factors 6 Employees 7 Environmental Matters 7 Financial Information About Foreign and Domestic Operations 7 Available Information 8 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 16 PartII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 32 PartIII Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accounting Fees and Services 33 PartIV Item 15. Exhibits and Financial Statement Schedules 33 Signatures 37 Table of Contents PARTI Unless otherwise indicated, all references herein to Systemax Inc. (sometimes referred to as “Systemax,” the “Company” or “we”) include its subsidiaries. Forward Looking Statements This report contains forward looking statements within the meaning of that term in the Private Securities Litigation Reform Act of 1995 (Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934).Additional written or oral forward looking statements may be made by the Company from time to time in filings with the Securities and Exchange Commission or otherwise.Statements contained in this report that are not historical facts are forward looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward looking statements may include, but are not limited to, projections of revenue, income or loss and capital expenditures, statements regarding future operations, expansion or restructuring plans, financing needs, compliance with financial covenants in loan agreements, plans for reorganizing our European operations, including timely opening and integration of our new shared services center in Hungary, plans for acquisition or sale of assets or businesses and consolidation of operations of newly acquired businesses, and plans relating to products or services of the Company, assessments of materiality, predictions of future events and the effects of pending and possible litigation, as well as assumptions relating to the foregoing.In addition, when used in this report, the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” and “plans” and variations thereof and similar expressions are intended to identify forward looking statements. Forward looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified based on current expectations.Consequently, future events and results could differ materially from those set forth in, contemplated by, or underlying the forward looking statements contained in this report.Statements in this report, particularly in “Item 1. Business,” “Item 1A. Risk Factors,” “Item 3. Legal Proceedings,” “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the Notes to Consolidated Financial Statements describe certain factors, among others, that could contribute to or cause such differences. Other factors that may affect our future results of operations and financial condition include, but are not limited to, unanticipated developments in any one or more of the following areas, as well as other factors which may be detailed from time to time in our Securities and Exchange Commission filings: · risks involved with e-commerce, including possible loss of business and customer dissatisfaction if outages or other computer-related problems should preclude customer access to our products and services · the Company’s management information systems and other technology platforms supporting our sales, procurement and other operations are critical to our operations and disruptions would have a material adverse effect on us · general economic conditions, such as decreased consumer confidence and spending, reductions in manufacturing capacity and inflation could result in our failure to achieve our historical sales growth rates and profit level · the markets for our products and services are extremely competitive and if we are unable to successfully respond to our competitors’ strategies our sales and gross margins will be adversely affected · sales tax laws or government enforcement priorities may be changed which could result in ecommerce and direct mail retailers having to collect sales taxes in states where the current laws and interpretations do not require us to do so · goodwill and intangible assets may become impaired resulting in a charge to earnings · our substantial international operations are subject to risks such as fluctuations in currency rates, foreign regulatory requirements, political uncertainty and the management of our expanding international operations infrastructure, including our ability to timely and effectively open and transition certain support operations to our new shared services center in Hungary and effectively implement distribution logistics initiatives in Europe · managing various inventory risks, such as being unable to profitably resell excess or obsolete inventory and/or the loss of product return rights and price protection from our vendors · effective management of our retail stores in North America · meeting credit card industry compliance standards in order to maintain our ability to accept credit cards · significant changes in the computer products retail industry, especially relating to the distribution and sale of such products · timely availability of existing and new products · risks associated with delivery of merchandise to customers by utilizing common delivery services · borrowing costs or availability · pending or threatened litigation and investigations · the availability of key personnel · the continuation of key vendorrelationships · the ability to maintain satisfactory credit arrangements 3 Table of Contents Readers are cautioned not to place undue reliance on any forward looking statements contained in this report, which speak only as of the date of this report.We undertake no obligation to publicly release the result of any revisions to these forward looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unexpected events. Item 1. Business. General Systemax is primarily a direct marketer of brand name and private label products. Our operations are organized in two reportable business segments — Technology Products and Industrial Products. Our Technology Products segment sells computers, computer supplies and consumer electronics which are marketed in North America and Europe. Most of these products are manufactured by other companies; however, we do offer a selection of products that are manufactured for us to our own design and marketed on a private label basis. Technology Products accounted for 89%, 91% and 93% of our net sales in 2012, 2011 and 2010, respectively. Our Industrial Products segment sells a wide array of industrial products and supplies which are marketed in North America. Most of these products are manufactured by other companies. Some products are manufactured for us to our own design and marketed on a private label basis. Industrial products accounted for 11%, 9%, and 7% of our net sales in 2012, 2011 and 2010, respectively. Recent developments The Company conducted an evaluation of its Technology Products multi-brand United States consumer strategy and the intangible assets used in that strategy and concluded that the Company’s future North American consumer business would be optimized by consolidating its United States consumer operations under TigerDirect, its leading and largest brand.This brand consolidation was effected in the fourth quarter of 2012 resulting in a write off of the intangible assets and goodwill of CompUSA and Circuit City of approximately $35.3 million. The Company exited the PC manufacturing business during the fourth quarter of 2012 after conducting an evaluation of its operations and concluded that the Company’s North American technology results will be enhanced by exiting the computer manufacturing business.The exit resulted in a fourth quarter of 2012 asset write down of the carrying cost of the Company’s computer manufacturing facilities, related equipment and inventory of approximately $4.6 million. The Company is opening a shared services center in Budapest, Hungary in 2013 to facilitate the continued growth of its European Technology business.This new facility will provide certain administrative and back office services for the existing European business and will help drive operational efficiencies and better serve the Company’s pan-European operating strategy and will serve as the sales location for future business in Eastern Europe. Exit, severance and startup costs to implement the facility together with other cost reduction initiatives in Europe, aggregated $4.7 million in the fourth quarter of 2012. The Company exited the Software Solutions segment in June 2009.One customer remained being served by the Company until the second quarter of 2012.The termination of this customer has resulted in all current and prior period results for this business segment being classified as discontinued operations.Balance sheet amounts reflecting this change are not shown due to their immateriality. See Note 12 to the Consolidated Financial Statements included in Item 15 of this Form10-K for additional financial information about our business s as well as information about our geographic operations. The Company was incorporated in Delaware in 1995. Certain predecessor businesses which now constitute part of the Company have been in business since 1949. Our headquarters office is located at 11 Harbor Park Drive, Port Washington, New York. Products We offer hundreds of thousands of brand name and private label products. We endeavor to expand and keep current the breadth of our product offerings in order to fulfill the increasingly wide range of product needs of our customers. Products offered by our Technology Products segment include individual technology products in the following categories:computers; computer parts; Tablets; TV and video; audio; cameras and surveillance; car and GPS; cell phones; software; video games and toys; home and electronics accessories. 4 Table of Contents Products offered by our Industrial Products segment include individual industrial products in the following categories:material handling; storage and shelving; workbenchand shop desks; packaging and supplies; furniture and office; foodservice and appliances; janitorial and maintenance; tools and instruments; fasteners and hardware; motors and power transmission; HVAC/R and fans; electrical and bulbs; plumbing supplies; and safety and medical items. Sales and Marketing We market our products to both individual consumers and business customers. Our business customers include for-profit businesses, educational organizations and government entities. We have developed numerous proprietary customer and prospect databases. To reach our individual consumer customers, we use online methods such as website campaigns, banner ads and e-mail campaigns. We are able to monitor and evaluate the results of our various advertising campaigns to enable us to execute them in the most cost-effective manner. We combine our use of e-commerce initiatives with catalog mailings, which generate online orders and calls to inbound sales representatives. These sales representatives use our information and distribution systems to fulfill orders and explore additional customer product needs. Sales to individual consumers are generally fulfilled from our own stock, requiring us to carry more inventory than we would for our business customers. We also periodically take advantage of attractive product pricing by making opportunistic bulk inventory purchases with the objective of turning them quickly into sales. We have also successfully increased our sales to individual consumers by using retail outlet stores. We have established a multi-faceted direct marketing system to business customers, consisting primarily of our relationship marketers, catalog mailings and proprietary internet websites, the combination of which is designed to maximize sales. Our relationship marketers focus their efforts on our business customers by establishing a personal relationship between such customers and a Systemax account manager. The goal of the relationship marketing sales force is to increase the purchasing productivity of current customers and to actively solicit newly targeted prospects to become customers. With access to the records we maintain, our relationship marketers are prompted with product suggestions to expand customer order values. In certain countries, we also have the ability to provide such customers with electronic data interchange (“EDI”) ordering and customized billing services, customer savings reports and stocking of specialty items specifically requested by these customers. Our relationship marketers’ efforts are supported by frequent catalog mailings and e-mail campaigns, both of which are designed to generate inbound telephone sales, and our interactive websites, which allow customers to purchase products directly over the Internet. We believe that the integration of our multiple marketing methods enables us to more thoroughly penetrate our business, educational and government customer base. We believe increased internet exposure leads to more internet-related sales and also generates more inbound telephone sales; just as we believe catalog mailings and email campaigns which feature our websites results in greater internet-related sales. E-commerce The worldwide growth in active internet users has made e-commerce a significant opportunity for sales growth. The increase in our internet-related sales enables us to leverage our advertising spending. We currently operate multiple e-commerce sites, including: North America Europe www.tigerdirect.com www.misco.co.uk www.tigerdirect.ca www.misco.de www.infotelusa.com www.misco.fr www.globalcomputer.com www.misco.nl www.globalgoved.com www.misco.it www.globalindustrial.com www.misco.es www.globalindustrial.ca www.misco.se www.nexelwire.com www.misco.at www.misco.ch www.misco.be www.misco.ie www.inmac-wstore.com www.dealopro.com We are continually upgrading the capabilities and performance of these websites. Our internet sites feature on-line catalogs of hundreds of thousands of products, allowing us to offer a wider variety of computer and industrial products than our printed catalogs.Our customers have around-the-clock, on-line access to purchase products and we have the ability to create targeted promotions for our customers’ interests. 5 Table of Contents In addition to our own e-commerce websites, we have partnering agreements with several of the largest internet shopping and search engine providers who feature our products on their websites or provide “click-throughs” from their sites directly to ours.These arrangements allow us to expand our customer base at an economical cost. Catalogs We currently produce a total of 13 full-line or direct mail publications in North America and Europe under distinct titles.Our portfolio of catalogs includes such established brand names as TigerDirect.com™, Global Computer Supplies™, TigerDirect.ca™, Misco®, Global Industrial™, Nexel™ and Inmac WStore®.We mail catalogs to both businesses and individual consumers.In the case of business mailings, we mail our catalogs to many individuals at a single business location, providing us with multiple points-of-contact.Our in-house staff designs all of our catalogs, which reduces overall catalog expense and shortens catalog production time.Our catalogs are printed by third parties under fixed pricing arrangements.The commonality of certain core pagesof our catalogs also allows for economies of scale in catalog production. Continuing our focus on internet advertising, the distribution of our catalogs decreased to 18.5 million in 2012, which was 39.5% less than in the prior year.In 2012, we mailed approximately 13.0 million catalogs in North America, a 46.4% decrease from last year and approximately 5.5 million catalogs in Europe, or 13.9% fewer than mailed in 2011. Customer Service, Order Fulfillment and Support We receive orders through the Internet, by telephone, electronic data interchange and by fax.We generally provide toll-free telephone number access for our customers in countries where it is customary.Certain domestic call centers are linked to provide telephone backup in the event of a disruption in phone service. Certain of our products are carried in stock, and orders for such products are fulfilled on a timely basis directly from our distribution centers, typically within one day of the order.We utilize numerous sales and distribution facilities in North America and Europe. Orders are generally shipped by third-party delivery services.We maintain relationships with a number of large distributors in North America and Europe that also deliver products directly to our customers. We provide extensive technical telephone support to our private label PC customers.We maintain a database of commonly asked questions for our technical support representatives, enabling them to respond quickly to similar questions.We conduct regular on-site training seminars for our sales representatives to help ensure that they are well trained and informed regarding our latest product offerings. Suppliers We purchase substantially all of our products and components directly from manufacturers and large wholesale distributors. In 2012, no vendor accounted for 10% of more of our purchases.One vendor accounted for 11.5% and 10.0% of our purchases in 2011 and 2010, respectively.The loss of these vendors, or any other key vendors, could have a material adverse effect on us. Most private label products are manufactured by third parties to our specifications. Competition and Other Market Factors Technology Products The North American and European technology product markets are highly competitive, with many U.S., Asian and European companies vying for market share.There are few barriers to entry, with these products being sold through multiple channels of distribution, including direct marketers, local and national retail computer stores, computer resellers, mass merchants, over the Internet and by computer and office supply superstores. Timely introduction of new products or product features are critical elements to remaining competitive. Other competitive factors include product performance, quality and reliability, technical support and customer service, marketing and distribution and price. Some of our competitors have stronger brand-recognition, broader product lines and greater financial, marketing, manufacturing and technological resources than us. Conditions in the market for technology products remain highly competitive, resulting in our frequent discounting of product sales price as well as offering free or highly discounted freight.These actions have and may continue to adversely affect our revenues and profits.Additionally, we rely in part upon the introduction of new technologies and products by other manufacturers in order to sustain long-term sales growth and profitability.There is no assurance that the rapid rate of such technological advances and product development will continue. 6 Table of Contents Current economic conditions in the United States, including eroding consumer demand, as well as ongoing difficulties in the various European countries where we operate, raise additional concerns as we believe the loss of consumer confidence in the Company’s markets together with the effects of the fiscal cliff and budget discussions in the U.S. has resulted in a decrease of spending in the categories of products we sell. It is also possible that as manufacturers react to the marketplace they may reduce manufacturing capacity and create shortages of product. Industrial Products The market for the sale of industrial products in North America is highly fragmented and is characterized by multiple distribution channels such as small dealerships, direct mail distribution, internet-based resellers, large warehouse stores and retail outlets.We also face competition from manufacturers’ own sales representatives, who sell industrial equipment directly to customers, and from regional or local distributors.Many high volume purchasers, however, utilize catalog distributors as their first source of product. In the industrial products market, customer purchasing decisions are primarily based on price, product selection, product availability, level of service and convenience.We believe that direct marketing via sales representatives, catalog and the Internet are effective and convenient distribution methods to reach mid-sized facilities that place many small orders and require a wide selection of products.In addition, because the industrial products market is highly fragmented and generally less brand oriented, it is well suited to private label products. Employees As of December31, 2012, we employed a total of approximately 5,300 employees, of whom 3,800 were in North America and 1,500 were in Europe and Asia. Seasonality As the Company has a significant portion of its sales in the North America consumer business market, the fourth quarter has represented the greatest portion of annual sales.Net sales have historically been modestly weaker during the second and third quarters as a result of lower business activity during those months.See Item 7, “Management’s Discussions and Analysis of Financial Condition and Results of Operations; Seasonality”. Environmental Matters Under various national, state and local environmental laws and regulations in North America and Western Europe, a current or previous owner or operator (including the lessee) of real property may become liable for the costs of removal or remediation of hazardous substances at such real property. Such laws and regulations often impose liability without regard to fault.We lease most of our facilities.In connection with such leases, we could be held liable for the costs of removal or remedial actions with respect to hazardous substances.Although we have not been notified of, and are not otherwise aware of, any material real property environmental liability, claim or non-compliance, there can be no assurance that we will not be required to incur remediation or other costs in connection with real property environmental matters in the future. Financial Information About Foreign and Domestic Operations We currently sell our products in North America (the United States, Puerto Rico and Canada) and Europe.Approximately 37.8%, 36.0%, and 35.1% of our net sales during 2012, 2011 and 2010, respectively were made by subsidiaries located outside of the United States.For information pertaining to our international operations, see Note 12, “Segment and Related Information,” to the Consolidated Financial Statements included in Item 15 of this Form10-K. The following sets forth selected information with respect to our operations, excluding discontinued operations, in those two geographic markets (in millions): North America Europe Total Net sales $ $ $ Operating (loss) income $ ) $ $ ) Identifiable assets $ $ $ Net sales $ $ $ Operating income $ $ $ Identifiable assets $ $ $ Net sales $ $ $ Operating income $ $ $ Identifiable assets $ $ $ 7 Table of Contents See Item 7, “Management’s Discussions and Analysis of Financial Condition and Results of Operations”, for further information with respect to our operations. Available Information We maintain an internet website at www.systemax.com. We file reports with the Securities and Exchange Commission and make available free of charge on or through this website our annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, including all amendments to those reports.These are available as soon as is reasonably practicable after they are filed with the SEC.All reports mentioned above are also available from the SEC’s website (www.sec.gov). The information on our website is not part of this or any other report we file with, or furnish to, the SEC. Our Board of Directors has adopted the following corporate governance documents with respect to the Company (the “Corporate Governance Documents”): · Corporate Ethics Policy for officers, directors and employees · Charter for the Audit Committee of the Board of Directors · Charter for the Compensation Committee of the Board of Directors · Charter for the Nominating/Corporate Governance Committee of the Board of Directors · Corporate Governance Guidelines and Principles In accordance with the listing standards of the New York Stock Exchange, each of the Corporate Governance Documents is available on our Company website (www.systemax.com). Item 1A. Risk Factors. There are a number of factors and variables described below that may affect our future results of operations and financial condition. Other factors of which we are currently not aware or that we currently deem immaterial may also affect our results of operations and financial position. Risks Related to the Economy and Our Industries · General economic conditions, such as decreased consumer confidence and spending, reductions in manufacturing capacity, and inflation could result in our failure to achieve our historical sales growth rates and profit levels. Current economic conditions may cause the loss of consumer confidence in the Company’s domestic and international markets which may result in a decrease of spending in the categories of products we sell, as occurred in 2012.With conditions in the market for technology products remaining highly competitive, reductions in our selling prices, as we have experienced in recent years, have adversely affected our revenues and profits and could continue to do so in the future. It is also possible that as manufacturers react to the marketplace they may reduce manufacturing capacity or allocations to their customers creating shortages of product.Both we and our customers are subject to global political, economic and market conditions, including inflation, interest rates, energy costs, the impact of natural disasters, military action and the threat of terrorism.Our consolidated results of operations are directly affected by economic conditions in North America and Europe.We may experience a decline in sales as a result of poor economic conditions and the lack of visibility relating to future orders, as occurred in 2012.Our results of operations depend upon, among other things, our ability to maintain and increase sales volumes with existing customers, our ability to limit price reductions and maintain our margins, our ability to attract new customers and the financial condition of our customers.A decline in the economy that adversely affects our customers, causing them to limit or defer their spending, would likely adversely affect our sales, prices and profitability as well, as occurred in 2012.We cannot predict with any certainty whether we will be able to maintain or improve upon historical sales volumes with existing customers, or whether we will be able to attract new customers. In response to economic and market conditions, from time to time we have undertaken initiatives to reduce our cost structure where appropriate.These initiatives, as well as any future workforce and facilities reductions, may not be sufficient to meet current and future changes in economic and market conditions and allow us to continue to achieve the growth rates and re-attain the levels of profitability we experienced prior to the recent market downturns.In addition, costs actually incurred in connection with our restructuring actions, including launching and integrating the new shared services facility in Hungary, may be higher than our estimates of such costs and/or may not lead to the anticipated cost savings. 8 Table of Contents · The markets for our products and services are extremely competitive and if we are unable to successfully respond to our competitors’ strategies our sales and gross margins will be adversely affected. We may not be able to compete effectively with current or future competitors.The markets for our products and services are intensely competitive and subject to constant technological change.We expect this competition to further intensify in the future. Competitive factors include price, availability, service and support.We compete with a wide variety of other resellers and retailers, including internet marketers, as well as manufacturers.Many of our competitors are larger companies with greater financial, marketing and product development resources than ours.The market for the sale of industrial products in North America is highly fragmented and is characterized by multiple distribution channels such as small dealerships, direct mail distribution, internet-based resellers, large warehouse stores and retail outlets.We also face competition from manufacturers’ own sales representatives, who sell industrial equipment directly to customers, and from regional or local distributors. In addition, new competitors may enter our markets.This may place us at a disadvantage in responding to competitors’ pricing strategies, technological advances and other initiatives, resulting in our inability to increase our revenues or maintain our gross margins in the future. In most cases our products compete directly with those offered by other manufacturers and distributors.If any of our competitors were to develop products or services that are more cost-effective or technically superior, demand for our product offerings could decrease. Our gross margins are also dependent on the mix of products we sell and could be adversely affected by a continuation of our customers’ shift to lower-priced products. · Sales tax laws may be changed or interpreted differently which could result in ecommerce and direct mail retailers having to collect sales taxes in states where the current laws do not require us to do so. This could reduce demand for our products in such states and could result in us having substantial tax liabilities for past sales. Our United States subsidiaries collect and remit sales tax in states in which the subsidiaries have physical presence or in which we believe sufficient nexus exists which obligates us to collect sales tax.Other states may, from time to time, claim that we have state-related activities constituting physical nexus to require such collection.Additionally, many other states seek to impose sales tax collection or reporting obligations on companies that sell goods to customers in their state, or directly to the state and its political subdivisions, regardless of physical presence.Such efforts by states have increased recently, as states seek to raise revenues without increasing the income tax burden on residents. We rely on United States Supreme Court decisions which hold that, without Congressional authority, a state may not enforce a sales tax collection obligation on a company that has no physical presence in the state and whose only contacts with the state are through the use of interstate commerce such as the mailing of catalogs into the state and the delivery of goods by mail or common carrier.We cannot predict whether the nature or level of contacts we have with a particular state will be deemed enough to require us to collect sales tax in that state nor can we be assured that Congress or individual states will not approve legislation authorizing states to impose tax collection or reporting obligations on all e-commerce and/or direct mail transactions.A successful assertion by one or more states that we should collect sales tax on the sale of merchandise could result in substantial tax liabilities related to past sales would result in considerable administrative burdens and costs for us and may reduce demand for our products from customers in such states when we charge customers for such taxes. · Events such as acts of war or terrorism, natural disasters, changes in law, or large losses could adversely affect our insurance coverage and insurance expense, resulting in an adverse affect on our profitability and financial condition. We insure for certain property and casualty risks consisting primarily of physical loss to property, business interruptions resulting from property losses, worker’s compensation, comprehensive general liability, and auto liability.Insurance coverage is obtained for catastrophic property and casualty exposures as well as those risks required to be insured by law or contract.Although we believe that our insurance coverage is reasonable, significant events such as acts of war and terrorism, economic conditions, judicial decisions, legislation, natural disasters and large losses could materially affect our insurance obligations and future expense. 9 Table of Contents Risks Related to Our Company · We rely to a great extent on our information and telecommunications systems, and significant system failures or outages, or our failure to properly evaluate, upgrade or replace our systems, or the failure of our security/safety measures to protect our systems and websites, could have an adverse affect on our results of operations. We rely on a variety of information and telecommunications systems in our operations.Our success is dependent in large part on the accuracy and proper use of our information systems, including our telecommunications systems.To manage our growth, we continually evaluate the adequacy of our existing systems and procedures.We anticipate that we will regularly need to make capital expenditures to upgrade and modify our management information systems, including software and hardware, as we grow and the needs of our business change.The occurrence of a significant system failure, electrical or telecommunications outages or our failure to expand or successfully implement new systems could have a material adverse effect on our results of operations. Our information systems networks, including our websites, and applications could be adversely affected by viruses or worms and may be vulnerable to malicious acts such as hacking.The availability and efficiency of sales via our websites could also be adversely affected by “denial of service” attacks and other unfair competitive practices.Although we take preventive measures, these procedures may not be sufficient to avoid harm to our operations, which could have an adverse effect on our results of operations. · The establishment and integration of our new shared service center in Hungary exposes us to various technology, regulatory and economic risks. We have announced that we will be launching our new shared services center in Budapest, Hungary during the second quarter of 2013. The new facility will provide certain administrative and back office services to our European business and will help drive operational efficiencies and better serve the Company's pan-European operating strategy. Our efforts to operate our European business in a more centralized manner, rather than on an individual country by country basis, will require us to implement changes in our business processes, eliminate redundancies, relocate and/or hire new personnel, transition our information management systems, and integrate the new operation into our existing business seamlessly and without disruption to our operations, customers and vendors. However, changes in economic, regulatory or political conditions in Hungary, delays in launching or integrating the facility, a lower than expected impact of the facility on the Company’s European operations, costs and capital expenditures, the ability to timely hire and train new employees in Hungary, and delays, impediments or other problems associated with its establishment, could all have a material adverse effect on our European operations and our results of operations. · We rely on third party suppliers for most of our products and services. The loss or interruption of these relationships could impact our sales volumes, the levels of inventory we must carry, and/or result in sales delays and/or higher inventory costs from new suppliers. Co-operative advertising and other sales incentives provided by our suppliers could decrease in the future thereby increasing our expenses and adversely affecting our results of operations and cash flows. We purchase substantially all of our technology products from major distributors and directly from large manufacturers who may deliver those products directly to our customers.These relationships enable us to make available to our customers a wide selection of products without having to maintain large amounts of inventory.The termination or interruption of our relationships with any of these suppliers could materially adversely affect our business. We purchase a number of our products from vendors outside of the United States.Difficulties encountered by one or several of these suppliers could halt or disrupt production and delay completion or cause the cancellation of our orders. Delays or interruptions in the transportation network could result in loss or delay of timely receipt of product required to fulfill customer orders.Our ability to find qualified vendors who meet our standards and supply products in a timely and efficient manner is a significant challenge, especially with respect to goods sourced from outside the U.S.Political or financial instability, merchandise quality issues, product safety concerns, trade restrictions, work stoppages, tariffs, foreign currency exchange rates, transportation capacity and costs, inflation, civil unrest, outbreaks of pandemics and other factors relating to foreign trade are beyond our control.These and other issues affecting our vendors could materially adversely affect our revenue and gross profit. Many product suppliers provide us with co-operative advertising support in exchange for featuring their products in our catalogs and on our internet sites.Certain suppliers provide us with other incentives such as rebates, reimbursements, payment discounts, price protection and other similar arrangements.These incentives are offset against cost of goods sold or selling, general and administrative expenses, as applicable.The level of co-operative advertising support and other incentives received from suppliers may decline in the future, which could increase our cost of goods sold or selling, general and administrative expenses and have an adverse effect on results of operations and cash flows. 10 Table of Contents · Goodwill and intangible assets may become impaired resulting in a charge to earnings. The acquisition of certain assets of CompUSA, Circuit City and the purchase of the stock of WStore Europe SA resulted in the recording of significant intangible assets and/or goodwill. We are required to test goodwill and intangible assets annually to determine if the carrying values of these assets are impaired or on a more frequent basis if indicators of impairment exist. If any of our goodwill or intangible assets are determined to be impaired we may be required to record a significant charge to earnings in the period during which the impairment is discovered.In the fourth quarter of 2012, the Company did record one-time, non-cash impairment charges of approximately $35.3 million related to the intangible assets and goodwill of CompUSA and Circuit City. · Our substantial international operations are subject to risks such as fluctuations in currency rates (which can adversely impact foreign revenues and profits when translated to US Dollars), foreign regulatory requirements, political uncertainty and the management of our growing international operations. We operate internationally and as a result, we are subject to risks associated with doing business globally, such as risks related to the differing legal, political and regulatory requirements and economic conditions of many jurisdictions.Risks inherent to operating internationally include: · Changes in a country’s economic or political conditions ·Changes in foreign currency exchange rates ·Difficulties with staffing and managing international operations ·Unexpected changes in regulatory requirements ·Changes in transportation and shipping costs ·Enforcement of intellectual property rights We conduct our business and incur costs in the local currency of most of the countries in which we operate.The financial condition and results of operations of each foreign operating subsidiary are reported in the relevant local currency and then translated to U.S. Dollars at the applicable currency exchange rate for inclusion in our consolidated financial statements. Changes in exchange rates between these foreign currencies and the U.S. Dollar will affect the recorded levels of our assets, liabilities, net sales, cost of goods sold and operating margins and could result in exchange gains or losses. The primary currencies to which we have exposure are the European Union Euro, Canadian Dollar, British Pound Sterling, and the U.S. Dollar. Exchange rates between these currencies and the U.S. Dollar in recent years have fluctuated significantly and may do so in the future.Our operating results and net income may be affected by any volatility in currency exchange rates and our ability to manage effectively our currency transaction and translation risks. For example, we currently have operations located in numerous countries outside the United States, and non-U.S. sales (Europe and Canada) accounted for approximately 37.8% of our revenue during 2012.To the extent the U.S. dollar strengthens against foreign currencies, our foreign revenues and profits will be reduced when translated into U.S. dollars. · We are exposed to various inventory risks, such as being unable to profitably resell excess or obsolete inventory and/or the loss of product return rights and price protection from our vendors; such events could lower our gross margins or result in inventory write-downs that would reduce reported future earnings. Our inventory is subject to risk due to technological change and changes in market demand for particular products. If we fail to manage our inventory of older products we may have excess or obsolete inventory.We may have limited rights to return purchases to certain suppliers and we may not be able to obtain price protection on these items.The elimination of purchase return privileges and lack of availability of price protection could lower our gross margin or result in inventory write-downs. We also take advantage of attractive product pricing by making opportunistic bulk inventory purchases; any resulting excess and/or obsolete inventory that we are not able to re-sell could have an adverse impact on our results of operations. Any inability to make such bulk inventory purchases may significantly impact our sales and profitability. 11 Table of Contents · We depend on bank credit facilities to address our working capital and cash flow needs from time to time, and if we are unable to renew or replace these facilities, or borrowing capacity were to be reduced our liquidity and capital resources may be adversely affected. We require significant levels of capital in our business to finance accounts receivable and inventory.We maintain credit facilities in the United States to finance increases in our working capital if available cash is insufficient.The amount of credit available to us at any point in time may be adversely affected by the quality or value of the assets collateralizing these credit lines.In addition, in recent years global financial markets have experienced diminished liquidity and lending constraints.Our ability to obtain future and/or increased financing to satisfy our requirements as our business expands could be adversely affected by economic and market conditions, credit availability and lender perception of our Company and industry.However, we currently have no reason to believe that we will not be able to renew or replace our facilities when they reach maturity. · If we fail to observe certain restrictions and covenants under our credit facilities the lenders could refuse to waive such default, terminate the credit facility and demand immediate repayment, which would adversely affect our cash position and materially adversely affect our operations. Our United States revolving credit agreement contains covenants restricting or limiting our ability to, among other things: ·incur additional debt ·create or permit liens on assets ·make capital expenditures or investments ·pay dividends If we fail to comply with the covenants and other requirements set forth in the credit agreement, we would be in default and would need to negotiate a waiver agreement with the lenders.Failure to agree on such a waiver could result in the lenders terminating the credit agreement and demanding repayment of any outstanding borrowings, which could adversely affect our cash position and adversely affect the availability of financing to us, which could materially impact our operations. · Our European employees are represented by unions or workers’ councils or are employed subject to local laws that are less favorable to employers than the laws of the U.S. As of December 31, 2012, we had approximately 5,300 employees, 1,500 of which are located in Europe and Asia. We have workers’ councils representing the employees of our France, Germany, and Netherlands operations, and trade unions representing our employees in Italy and Sweden and elected employee representatives for our employees in the United Kingdom and Spain. Most of these European employees are employed in countries in which employment laws provide greater bargaining or other rights to employees than the laws of the U.S. Such employment rights require us to work collaboratively with the legal representatives of the employees to effect any changes to labor arrangements. For example, most of our employees in Europe are represented by unions or workers’ councils that must approve certain changes in conditions of employment, including salaries and benefits and staff changes, and may impede efforts to restructure our workforce. The establishment of our shared services center in Hungary regarding related reductions in force is subject to discussion with and approval of certain of the workers councils. We believe that we have a generally good relationship with these councils and unions. We have entered into consultation processes under local laws at our Germany, France, Netherlands and Italy locations for, among other things, restructuring our operations and effecting reductions in force in connection with implementing our shared services center in Hungary. Although we believe that we have a good working relationship with our employees, a strike, work stoppage or slowdown by our employees or significant dispute with our employees could result in a significant disruption of our operations or higher ongoing labor costs. · We operate retail stores in North America and we must effectively manage our cost structure, such as inventory needs, point of sales systems, personnel and lease expense. We currently have 41 retail stores operating in North America at December31, 2012.The Company needs to effectively manage its cost structure including the additional inventory needs, retail point of sales IT systems, retail personnel and leased facilities.Future growth in retail will also be dependent on the ability to attract customers and build brand loyalty.The retail computer and consumer electronics business is highly competitive and has narrow gross margins.If we fail to manage our growth and cost structure while maintaining high levels of service and meeting competitive pressures adequately, our business plan may not be achieved and may lead to reduced profitability. 12 Table of Contents · The failure to timely and satisfactorily process manufacturers’ and our own rebate programs could negatively impact our customer satisfaction levels. Similar to other companies in the technology products industry, we advertise manufacturers’ mail-in rebates on many products we sell and, in some cases, offer our own rebates.These rebates are processed through third party vendors and in house.If these rebates are not processed in a timely and satisfactory manner by either third party vendors or our in house operations, our reputation in the marketplace could be negatively impacted. · We may be unable to reduce prices in reaction to competitive pressures, or implement cost reductions or new product line expansion to address gross profit and operating margin pressures; failure to mitigate these pressures could adversely affect our operating results and financial condition. The computer and consumer electronics industry is highly price competitive and gross profit margins are narrow and variable.The Company’s ability to further reduce prices in reaction to competitive pressure is limited.Additionally, gross margins and operating margins are affected by changes in factors such as vendor pricing, vendor rebate and/or price protection programs, product return rights, and product mix.In 2012 pricing pressure continued to be prevalent in the markets we serve and we expect this to continue.We may not be able to mitigate these pricing pressures and resultant declines in sales and gross profit margin with cost reductions in other areas or expansion into new product lines.If we are unable to proportionately mitigate these conditions our operating results and financial condition may suffer. · We would be exposed to liability, including substantial fines and penalties and, in extreme cases, loss of our ability to accept credit cards, in the event our privacy and data security policies and procedures are inadequate to prevent security breaches of our consumer personal information and credit card information records. In processing our sales orders we often collect personal information and credit card information from our customers.The Company has privacy and data security policies in place which are designed to prevent security breaches, however, if a third party or a rogue employee or employees are able to bypass our network security, “hack into” our systems or otherwise compromise our customers’ personal information or credit card information, we could be subject to liability.This liability may include claims for identity theft, unauthorized purchases and claims alleging misrepresentation of our privacy and data security practices or other related claims.While the Company believes it conforms to appropriate Payment Card Industry (“PCI”) security standards for its various businesses, any breach involving the loss of credit card information may lead to PCI related fines in the millions of dollars.In the event of a severe breach, credit card providers may prevent our accepting of credit cards. Any such liability related to the aforementioned risks could lead to reduced profitability and damage our brand(s)and/or reputation. · Failure to protect the integrity, security and use of our customers’ information could expose us to litigation and materially damage our standing with our customers. The use of individually identifiable consumer data is regulated at the state, federal and international levels and we incur costs associated with information security – such as increased investment in technology and the costs of compliance with consumer protection laws.Additionally, our internet operations and website sales depends upon the secure transmission of confidential information over public networks, including the use of cashless payments.While we have taken significant steps to protect customer and confidential information, there can be no assurance that advances in computer capabilities, new discoveries in the field of cryptography, the efforts of “hackers” and cyber criminals or other developments will prevent the compromise of our customer transaction processing capabilities and our customers’ personal data.If any such compromise of our security were to occur, it could have a material adverse effect on our reputation, operating results and financial condition and could subject us to litigation. · Sales to individual customers expose us to credit card fraud, which impacts our operations. If we fail to adequately protect ourselves from credit card fraud, our operations could be adversely impacted. Failure to adequately control fraudulent credit card transactions could increase our expenses.Increased sales to individual consumers, which are more likely to be paid for using a credit card, increases our exposure to fraud.We employ technology solutions to help us detect the fraudulent use of credit card information.However, if we are unable to detect or control credit card fraud, we may suffer losses as a result of orders placed with fraudulent credit card data, which could adversely affect our business. 13 Table of Contents · Our business is dependent on certain key personnel. Our business depends largely on the efforts and abilities of certain key senior management.The loss of the services of one or more of such key personnel could have a material adverse affect on our business and financial results.We do maintain key man insurance policies on one of our executive officers, Lawrence P. Reinhold. · We are subject to litigation risk due to the nature of our business, which may have a material adverse effect on our results of operations and business. From time to time, we are involved in lawsuits or other legal proceedings arising in the ordinary course of our business. These may relate to, for example, patent, trademark or other intellectual property matters, employment law matters product liability, commercial disputes, consumer sales practices, or other matters. In addition, as a public company we could from time to time face claims relating to corporate or securities law matters.The defense and/or outcome of such lawsuits or proceedings could have a material adverse affect on our business. See “Legal Proceedings”. · Our profitability can be adversely affected by changes in our income tax exposure due to changes in tax rates or laws, changes in our effective tax rate due to changes in the mix of earnings among different countries, restrictions on utilization of tax benefits and changes in valuation of our deferred tax assets and liabilities. Changes in our income tax expense due to changes in the mix of U.S. and non-U.S. revenues and profitability, changes in tax rates or exposure to additional income tax liabilities could affect our profitability.We are subject to income taxes in the United States and various foreign jurisdictions.Our effective tax rate could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, restrictions on utilization of tax benefits, changes in the valuation of deferred tax assets and liabilities, changes in tax laws or by material audit assessments.The carrying value of our deferred tax assets, which are primarily in the United States and the United Kingdom, is dependent on our ability to generate future taxable income in those jurisdictions.In addition, the amount of income taxes we pay is subject to audit in our various jurisdictions and a material assessment by a tax authority could affect our profitability. · Changes in accounting standards or practices, as well as new accounting pronouncements or interpretations, may require us to account for and report our financial results in a different manner in the future, which may be less favorable than the manner used historically. A change in accounting standards or practices can have a significant effect on our reported results of operations.New accounting pronouncements and interpretations of existing accounting rulesand practices have occurred and may occur in the future.Changes to existing rulesmay adversely affect our reported financial results. · Concentration of Ownership and Control Limits Stockholders Ability to Influence Corporate Actions Richard Leeds, Robert Leeds, and Bruce Leeds (each a director and executive officer of the Company), together with trusts for the benefit of certain members of their respective families and other entities controlled by them, control in excess of 70% of the voting power of our outstanding common stock. Due to such holdings, the Leeds brothers together with these trusts and entities are able to determine the outcome of virtually all matters submitted to stockholders for approval, including the election of directors, the appointment of management, amendment of our articles of incorporation, significant corporate transactions (such as a merger or other sale of our company or our assets), the payments of dividends on our common stock and the entering into of extraordinary transactions.Further, as a "controlled company" under NYSE rules,the Company has elected to opt-out of certain New York Stock Exchange listing standards that, among other things, require listed companies to have a majority of independent directors on their board; the Company does however currently have an independent Audit, Compensation Committee and Corporate Governance and Nominating Committees. · Risk of Thin Trading and Volatility of our Common Stock Could Impact Stockholder Value Our common stock is currently listed on the NYSE and is thinly traded. Volatility of thinly traded stocks is typically higher than the volatility of more liquid stocks with higher trading volumes. The trading of relatively small quantities of shares of common stock by our stockholders may disproportionately influence the price of those shares in either direction. This may result in volatility in our stock price and could exacerbate the other volatility-inducing factors described below. The market price of our common stock could be subject to significant fluctuations as a result of being thinly traded. 14 Table of Contents Item 1B. Unresolved Staff Comments. None. Item 2. Properties. We operate our business from numerous facilities in North America, Europe and Asia. These facilities include our headquarters location, administrative offices, telephone call centers, distribution centers, computer assembly and retail stores. Certain facilities handle multiple functions. Most of our facilities are leased; certain are owned by the Company. North America As of December31, 2012 we have six distribution centers in North America which aggregate approximately 2.0 million square feet, all of which are leased. Our headquarters, administrative offices and call centers aggregate approximately 382,000 square feet, all of which are leased. Our computer assembly facility is approximately 300,000 square feet and is owned by the Company and is currently available for sale. The following table summarizes the geographic location of our North America stores at the end of 2012: Location Stores Open – 12/31/11 Store Openings/ (Store Closings) Stores Open – 12/31/12 Delaware 2 2 Florida 18 17 Georgia 1 1 Illinois 5 5 North Carolina 2 2 Puerto Rico 1 1 2 Texas 7 6 Ontario, Canada 6 6 42 41 All of our retail stores are leased. The retail stores average 22,506 square feet. Europe As of December31, 2012, we have five distribution centers in Europe which aggregate approximately 264,000 square feet. Four of these, aggregating approximately 191,000 square feet, are leased; one distribution center of approximately 73,000 square feet is owned by the Company. Our administrative offices and call centers aggregate approximately 330,000 square feet, of which 252,000 square feet are leased and 77,000 square feet are owned by the Company. Asia As of December 31, 2012, we leased administrative offices in Asia of approximately 58,000 square feet. Please refer to Note 11 to the Consolidated Financial Statements for additional information about leased properties, including aggregate rental expense for these properties. Item 3. Legal Proceedings. The Company and its subsidiaries are involved in various lawsuits, claims, investigations and proceedings including commercial, employment, consumer, personal injury and health and safety law matters, which are being handled and defended in the ordinary course of business.In addition, the Company is subject to various assertions, claims, proceedings and requests for indemnification concerning intellectual property, including patent infringement suits involving technologies that are incorporated in a broad spectrum of products the Company sells.The Company is also audited by (or has initiated voluntary disclosure agreements with) numerous governmental agencies in various countries, including U.S. Federal and state authorities, concerning potential income tax, sales tax and unclaimed property liabilities.These matters are in various stages of investigation, negotiation and/or litigation, and are being vigorously defended.In this regard, the Company is being audited by the state of Texas regarding its claim that certain of the company’s consumer electronics e-commerce sales are subject to sales tax in Texas; the Company is defending this matter, believes it has strong defenses, and has established reserves for this matter. Results for year ended December 31, 2012 were positively impacted by approximately $7.6 million of which $2.6 million related to the favorable resolution of contingent liabilities which were recorded in the second quarter of 2012 and $5.0 million related to an insurance recovery relating to action taken by a former officer and director, and negatively impacted by $1.8 million of patent claim settlements with non-practicing entities which were recorded in the third and fourth quarter of 2012. 15 Table of Contents Although the Company does not expect, based on currently available information, that the outcome in any of these matters, individually or collectively, will have a material adverse effect on its financial condition or results of operations, the ultimate outcome is inherently unpredictable.Therefore, judgments could be rendered or settlements entered, that could adversely affect the Company’s operating results or cash flows in a particular period.The Company routinely assesses all of its litigation and threatened litigation as to the probability of ultimately incurring a liability, and records its best estimate of the ultimate loss in situations where it assesses the likelihood of loss as probable and estimable. Audit Committee Investigation and Gilbert Fiorentino’s Resignation and Settlement. In January and February 2011 the Company received anonymous whistleblower allegations concerning the Company’s Miami Florida operations involving the actions of Mr. Gilbert Fiorentino, then the Chief Executive of the Company’s Technology Products Group. In response to the allegations, the Company commenced an internal investigation of the whistleblower allegations, which was conducted by the Company’s Audit Committee of the Board of Directors with the assistance of independent counsel. On April 18, 2011, following the independent investigation, the Company delivered a Cause Notice to Mr. Fiorentino pursuant to the terms of his Employment Agreement dated October 12, 2004. The Cause Notice advised Mr. Fiorentino that the Company intended to terminate him for “Cause” (as defined in the Employment Agreement) at a meeting of its Executive Committee scheduled for May 3, 2011, at which meeting Mr. Fiorentino and his counsel could appear, and that Mr. Fiorentino was being placed on administrative leave pending the outcome of that meeting. In the Cause Notice, the Company advised Mr. Fiorentino that the Audit Committee investigation had identified grounds to terminate him for Cause under his Employment Agreement, and set forth the following findings by the Audit Committee constituting such grounds: i) Mr. Fiorentino personally removed or caused to be removed from the Company’s Miami premises product inventory, and/or kept or caused others to receive at his direction such removed product inventory, without payment to the Company and for his own personal gain; ii) Mr. Fiorentino caused substantial amounts of Company inventory purchases to be effected through Company credit cards in order to accrue and/or use “reward points” for his personal benefit and which he improperly converted to his own use; iii) Mr. Fiorentino caused his mother to be identified as an employee of the Company in positions for which she had no bona fide job responsibility or function, and caused the Company to pay her a salary and employee benefits, including extended COBRA reimbursements; and iv) Mr.Fiorentino engaged in fraudulent “kickback” arrangements with certain of the Company’s vendors, to the detriment of the Company The Company stated in the Cause Notice that the foregoing activities were in violation of Company policy, the Company’s Corporate Ethics Policy, his fiduciary duties and applicable law. The Audit Committee’s independent investigation determined that the matters described above did not have any material impact on our previously reported financial results and were limited to the Company’s Miami operations. On May 9, 2011, following several meetings of the Executive Committee and after extensive discussions with Mr. Fiorentino and his counsel, the Company announced that it had accepted the resignation of Mr. Fiorentino, and that it had executed an agreement with Mr. Fiorentino, effective May 6, 2011, under which Mr. Fiorentino surrendered certain assets to the Company valued at approximately $11 million at May 9, 2011: these assets included the surrender of 1,130,001 shares of Systemax common stock and $480,000 in cash. The shares surrendered consisted of 580,001 shares of fully vested unexercised stock options, 2) 100,000 shares of fully vested restricted stock awards and 3) 450,000 shares directly owned by Mr. Fiorentino. The shares surrendered were valued at fair value on May 6, 2011 in the case of the stock options and restricted stock awards and at fair value on May 12, 2011 in the case of the owned shares. The agreement also required Mr. Fiorentino to disclose his and his immediate family’s personal assets; forfeit undisclosed assets discovered by the Company; disclose information regarding certain matters that led to his being notified of the Company’s intent to terminate him; and to fully cooperate with the Company in the future. Mr. Fiorentino and the Company also exchanged mutual general releases and nondisparagement commitments, and Mr. Fiorentino agreed to a 5 year noncompetition obligation. The $11 million settlement value included a financial statement benefit to the Company related to the surrender of shares and cash payment of approximately $8.4 million which was recorded in the second quarter of 2011 under special (gains) charges, net of related legal and professional fees of approximately $1.3 million for the quarter ended June 30, 2011 and $1.8 million for the first six months of 2011. The remainder of the settlement value, approximately $2.6 million, was the intrinsic value of the fully vested unexercised stock options on the date of the settlement agreement for which there is no financial statement impact. The amount of the settlement with Mr. Fiorentino was based on negotiation with him, and was not based on any specific level or nature of damages incurred by the Company, and does not constitute restitution. On June 21, 2011 Systemax Inc. received notice that the Securities and Exchange Commission (“SEC”) has initiated a formal investigation into the matters discovered by the Audit Committee’s internal investigation. The Company fully cooperated with the SEC in its formal investigation and in February 2013 the SEC advised the Company that it had concluded its investigation and would not be recommending that any action be taken against the Company. Item 4. Mine Safety Disclosures. Not applicable. 16 Table of Contents PARTII Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Systemax common stock is traded on the NYSE Euronext Exchange under the symbol “SYX.”The following table sets forth the high and low closing sales price of our common stock as reported on the New York Stock Exchange for the periods indicated. High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter On December 29, 2012, the last reported sale price of our common stock on the New York Stock Exchange was $9.30 per share.As of December 29, 2012, we had 186 shareholders of record. On November 29, 2012, the Company’s Board of Directors declared a special dividend of $0.25 per share payable on December 21, 2012 to shareholders of record on December 12, 2012.This special dividend is the fourth dividend we have paid since our initial public offering. Depending in part upon profitability, the strength of our balance sheet, our cash position and the need to retain cash for the development and expansion of our business, we may decide to declare special dividends in the future, subject to availability limitations under our credit facilities.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition, Liquidity and Capital Resources” and Note 4 of Notes to Consolidated Financial Statements. Information regarding securities authorized for issuance under equity compensation plans and a performance graph relating to the Company’s common stock is set forth in the Company’s Proxy Statement relating to the 2013 Annual Meeting of Shareholders and is incorporated by reference herein. 17 Table of Contents Item 6. Selected Financial Data. The following selected financial information is qualified by reference to, and should be read in conjunction with, the Company’s Consolidated Financial Statements and the notes thereto, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained elsewhere in this report.The selected statement of operations data, excluding discontinued operations, for fiscal years 2012, 2011 and 2010 and the selected balance sheet data as of December2012 and 2011 are derived from the audited consolidated financial statements which are included elsewhere in this report.The selected balance sheet data as of December2010, 2009 and 2008 and the selected statement of operations data for fiscal years 2009 and 2008 are derived from the audited consolidated financial statements of the Company which are not included in this report. Years Ended December31, (In millions, except per share data) Statement of Operations Data: Net sales $ Gross profit $ Operating (loss) income from continuing operations $ ) $ Net income from continuing operations $ ) $ Per Share Amounts: Net income (loss) — diluted $ ) $ Weighted average common shares — diluted Cash dividends declared per common share $ $
